     Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 1 of 23




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


Carla Austin and Nil Leone, individually
and on behalf of all others similarly
situated,
                                               No. 2:19-CV-01396
                      Plaintiffs,
                                               Judge Cathy Bissoon
       v.
                                               Magistrate Judge Patricia L. Dodge
Invention Submission Corp. d/b/a InventHelp,
Western Invention Submission Corp. d/b/a
Western InventHelp, Intromark Incorporated,
and Technosystems Service Corporation,

                      Defendants.


Etta Calhoun, Sherry Porter, and
Cynthia Gray, on behalf of themselves and
all other persons similarly situated,

                      Plaintiffs,              No. 2:18-cv-01022

       v.                                      Judge Cathy Bissoon

Invention Submission Corporation d/b/a      Magistrate Judge Patricia L. Dodge
InventHelp, Technosystems Consolidated
Corp., Technosystems Service Corp., Western
Invention Submission Corp., Universal
Payment Corporation, Intromark
Incorporated, Robert J. Susa, Thomas Frost,
P.A., Thomas Frost, John Doe Companies 1-
10, John Doe Individuals 1-10,

                      Defendants.
    Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 2 of 23




Geta Miclaus, and Vim and Kevin Byrne, on
behalf of themselves and all other persons
similarly situated,                        No. 2:20-cv-681

                    Plaintiffs,               Judge Cathy Bissoon

      v.                                      Magistrate Judge Patricia L. Dodge

Invention Submission Corporation d/b/a
InventHelp, Technosystems Consolidated
Corp., Technosystems Service Corp., Western
Invention Submission Corp. d/b/a Western
InventHelp, Universal Payment Corporation,
Intromark Incorporated, Robert J. Susa,
Thomas Frost, P.A., Thomas Frost, John Doe
Companies 1-10, John Doe Individuals 1-10,

                    Defendants.



        AUSTIN PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF
      MOTION TO APPOINT SHANON J. CARSON AND PETER R. KAHANA
       OF BERGER MONTAGUE PC AS INTERIM LEAD CLASS COUNSEL
       Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 3 of 23




                                               TABLE OF CONTENTS


                                                                                                                                     Page

I.     PRELIMINARY STATEMENT ........................................................................................ 1
II.    BACKGROUND ................................................................................................................ 4
       A.        The Related Cases ................................................................................................... 4
       B.        The Mediation Of The Related Cases ..................................................................... 5
III.   ARGUMENT ...................................................................................................................... 7
       A.        Legal Standard For Appointment Of Interim Lead Class Counsel ......................... 7
       B.        BMPC Conducted An Extensive Investigation Into The Facts And
                 Circumstances Relating To InventHelp’s Invention Promotion Services .............. 9
       C.        Messrs. Carson And Kahana Are Experienced Consumer Class
                 Attorneys ............................................................................................................... 10
       D.        Mr. Carson And Mr. Kahana Are Well Versed In The Relevant Law ................. 13
       E.        BMPC Has The Resources To Properly Prosecute This Case .............................. 13
       F.        Plitt/Oxman Are Not Qualified To Adequately Represent The Class .................. 14
                 1.         The Austin Complaint By Design Does Not Copy Calhoun..................... 14
                 2.         Plitt/Oxman Appear To Have Never Been Appointed as Lead
                            Counsel In Any Consumer Class Action Case ......................................... 15
                 3.         Ms. Plitt Engaged In Deception By Falsely Representing Herself ........... 16
IV.    CONCLUSION ................................................................................................................. 18




                                                                   i
         Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 4 of 23




                                                   TABLE OF AUTHORITIES



Cases

In re Terazosin Hydrochloride Antitrust Litig.,
   220 F.R.D. 672 (S.D. Fla. 2004) ................................................................................... 13, 15, 17

Michelle v. Arctic Zero, Inc.,
  No. 12CV2063-GPC NLS, 2013 WL 791145 (S.D. Cal. Mar. 1, 2013) .................................... 7

Outten v. Wilmington Tr. Corp.,
  281 F.R.D. 193 (D. Del. 2012) ................................................................................................. 13

Roe v. Arch Coal, Inc.,
  No. 4:15-CV-1026 (SNLJ), 2015 WL 6702288 (E.D. Mo. Nov. 2, 2015) ....................... 8, 9, 10

Smith v. State Farm Mut. Auto. Ins. Co.,
  301 F.R.D. 284 (N.D. Ill. 2014) .................................................................................................. 8

Spencer, et al. v. The Hartford Financial Services Group, Inc.,
  et al., 256 F.R.D. 284 (D. Conn. 2009)..................................................................................... 12

Tolmasoff v. Gen. Motors, LLC,
  No. 16-11747, 2016 WL 3548219 (E.D. Mich. June 30, 2016) ................................................. 8

Statutes

§ 297(a) ........................................................................................................................................... 5

35 U.S.C. § 297 ............................................................................................................................... 4

Rules

FED. R. CIV. P. 23 (g)(1) .................................................................................................................. 7

Fed. R. Civ. P. 23(g)(1)(A)(i)-(iv) .............................................................................................. 1, 7

FED. R. CIV. P. 23(g)(2) ................................................................................................................... 7

Fed. R. Civ. P. 23(g)(2), (4) ............................................................................................................ 8

FED. R. CIV. P. 23(g)(3) .......................................................................................................... 1, 7, 8

PA ST RPC Rule 4.1..................................................................................................................... 17

Rule 23(g) ................................................................................................................................... 1, 4


                                                                         ii
         Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 5 of 23




Rule 23(g)(1)(B) ............................................................................................................................. 7

Rule 23(g)(1)(C) ............................................................................................................................. 7

Rule 42(a) of the Federal Rules of Civil Procedure ........................................................................ 1

Other Authorities

MANUAL FOR COMPLEX LITIGATION § 21.11 (4th ed. 2004) .......................................................... 9




                                                                      iii
      Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 6 of 23




       Plaintiffs Carla Austin and Nil Leone (“Austin Plaintiffs”) submit this memorandum of law

in support of their motion to appoint Shanon J. Carson and Peter R. Kahana of Berger Montague

PC (“BMPC”) as Interim Lead Class Counsel pursuant to FED. R. CIV. P. 23(g)(3) with respect to

the related cases: (a) Austin, et al. v. Invention Submission Corporation, et al., No. 2:19-cv-01396

(W.D. Pa.); (b) Calhoun, et al. v. Invention Submission Corporation, et al., No: 2:18-cv-01022

(W.D. Pa.); (c) Miclaus, et al. v. Invention Submission Corporation, et al., No. 2:20-cv-00681

(W.D. Pa.); and (d) any subsequently filed related case (collectively, the Related Actions”).

I.     PRELIMINARY STATEMENT

       The Austin Plaintiffs filed their class action complaint on October 25, 2019 as related to

the Calhoun action, and both lawsuits assert claims against Defendants Invention Submission

Corp. d/b/a InventHelp and Western Invention Submission Corp. d/b/a Western InventHelp

(collectively, “InventHelp”), for breach of contract and other misconduct concerning invention

promotion services marketed to consumers. If a settlement is not reached via the current ADR

process (of which the Court is aware), the Related Actions will enter the discovery phase. The

Austin Plaintiffs have simultaneously moved to consolidate the Related Actions for all purposes

pursuant to Rule 42(a) of the Federal Rules of Civil Procedure.

       Shanon J. Carson and Peter R. Kahana of BMPC are eminently qualified to serve as Interim

Lead Class Counsel under the factors set forth in Rule 23(g). See Fed. R. Civ. P. 23(g)(1)(A)(i)-

(iv). Not only is BMPC a nationally recognized, premier complex litigation law firm that employs

over 65 attorneys and has a successful 50-year history of protecting Americans’ rights through the

class action device, but Mr. Carson and Mr. Kahana together have 60 years of experience

successfully prosecuting consumer and other class actions, and have served as lead or co-lead

counsel in many matters for which they have received formal judicial praise.
       Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 7 of 23




        Mr. Carson and Mr. Kahana have, and will, continue to aggressively protect the interests

of the putative class members in the Related Actions. They are versed in the facts and claims that

have been asserted and have performed an extensive, independent investigation and analysis of the

cases. They have the full support and resources of BMPC, a law firm that has earned a nationwide

reputation for professional integrity and has a historic track record of maximizing recovery for its

clients. BMPC has recovered well over $30 billion for its clients and the classes that its attorneys

have represented. Among other things, BMPC and its attorneys are known for working

cooperatively and collegially with other law firms, leading teams, and obtaining excellent results.

        Attorneys Julie Plitt and Marc Oxman of the Oxman Law Group, PLLC (together,

“Plitt/Oxman”), as counsel for the Calhoun and Miclaus plaintiffs, previously filed a motion to

consolidate the Austin and Calhoun cases and asked the Court to appoint Ms. Plitt and her co-

counsel, Kirby McInerney, LLP (“KM”), as Interim Co-Lead Counsel, to the exclusion of BMPC

which had made repeated efforts to work cooperatively with Plitt/Oxman. 1 See Calhoun, ECF No.

99. While Plitt/Oxman’s motion was denied without prejudice as being “premature” (Calhoun,

ECF No. 108), it contained baseless accusations disparaging BMPC in a transparent attempt by

Plitt/Oxman to wrest control of the Related Actions.

        Despite this, BMPC continued its efforts to cooperate, by filing a motion to attend the

initial Rule 16 conference in Calhoun in order to invite Ms. Plitt to participate in a mediation that

the undersigned counsel set up with InventHelp to take place on June 4, 2020 before a well-


1
  For example, after filing Austin on October 25, 2019, BMPC contacted Ms. Plitt on November 1, 2019,
and offered to work jointly and cooperatively. Because of Ms. Plitt’s lack of response, BMPC persisted in
those efforts never knowing until June 17, 2020 that Ms. Plitt had tried to contact defense counsel and settle
out the entire case, including the Austin case. See Calhoun, ECF No. 125 at 3 (“Momentarily setting aside
the fact that Calhoun counsel contacted the undersigned in November 2019 (after the Austin case was filed)
to discuss settlement on behalf of the entirety of the class (including the Austin class), the Motion is a
transparent attempt to lobby for lead class counsel at the expense of the purported class that Calhoun
counsel purports to represent.”). Given this fact, Plitt/Oxman’s current position regarding ADR is curious.

                                                      2
      Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 8 of 23




respected retired United States Magistrate Judge, the Honorable Diane Welsh (Ret.). As stated to

the Court at the time, Austin counsel believed that “this is what the Court would desire” given “the

paramount interest of the Court and all counsel in advancing the dual goals of (a) efficient case

management and (b) potential global settlement of these…cases….” Austin Motion to Attend R.

16 Conf., Calhoun, ECF No.116, at ¶¶ 12-13.

       Mr. Oxman attended that first day of the mediation only partially before leaving

(demonstrably showing his disinterest in the case). Ms. Plitt attended most of the mediation but

she too left before the mediator declared the first day concluded. After the conclusion of the first

day of mediation, and after a second session scheduled for July 2, 2020 was set (Calhoun, ECF

No. 119), Ms. Plitt agreed in writing to postpone the Rule 16 conference in Calhoun. She then did

an about face by filing – again without meeting and conferring with anyone – a Motion to

Reschedule Initial Telephonic Case Management Conference (Calhoun, ECF No. 120). This

motion not only requested to reschedule the Rule 16 conference that had been postponed with Ms.

Plitt’s consent two days earlier, but also sought to “immediately reinstate the Calhoun Plaintiffs’

motion for appointment as lead counsel, see ECF No. 99,” bar any opposition thereto by Austin

plaintiffs (by deeming the Austin plaintiffs’ previously filed Motion To Attend Rule 16 Conference

(Calhoun, ECF No. 116) as “their opposition thereto”), and designate Ms. Plitt as lead counsel (for

cases that are not yet even consolidated). Calhoun, ECF No. 121 at 11.

       That motion, filed by Ms. Plitt without the knowledge or consent of her own co-counsel,

KM, made wildly inaccurate and irresponsible statements claiming that the mediation was not at

arm’s-length and other claims of improper conduct to make it appear that BPMC was unqualified

to serve as class counsel. 2 With that filing and her related conduct, Plitt/Oxman only succeeded in


2
 Ms. Plitt likewise accused defense counsel K&L Gates and the mediator, Judge Welsh, of ethical
misconduct and filed a complaint against Judge Welsh with JAMS. Judge Welsh served honorably as a U.S.

                                                  3
      Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 9 of 23




showing they do not meet the requirements of Rule 23(g). Most tellingly, Plitt/Oxman’s own co-

counsel KM filed a motion yesterday to completely withdraw from the case (Calhoun ECF No.

130) which the Court immediately granted (Calhoun, ECF No. 131), apparently for irreconcilable

conflicts with Plitt/Oxman, who did not cc their own co-counsel on multiple important

communications and documents, and took positions that KM would not support. 3

II.     BACKGROUND

        A.      The Related Cases

        The Austin complaint asserts two narrowly focused claims against InventHelp for violation

of the American Inventors Protection Act, 35 U.S.C. § 297 (“AIPA”) and breach of contract. ECF

No. 1. The Austin plaintiffs allege that in violation of § 297(b) of the AIPA, the InventHelp

Defendants misrepresented and/or omitted to disclose that they lacked reasonable and systematic

procedures to accurately assure that: (a) its Data Bank was not rife with defunct companies; (b)

invention matching searches were performed in a manner capable of identifying those Data Bank

companies most likely to be interested in a particular invention so as to yield optimum results for

procuring a good faith review; and (c) the same Data Bank company did not receive the same

invention brochure multiple times. The Austin Plaintiffs allege that InventHelp, in derogation of

the contract for invention submission services, failed to adequately maintain its Data Bank of

registered companies or execute its promises to submit their inventions to Data Bank companies

that were even a general industry match—which breached Paragraphs 1.A and 1.D of the Plaintiffs’

Submission Agreements. Austin Motion to Attend R. 16 Conf., Calhoun, ECF No. 116, at ¶ 29.




Magistrate Judge in the Eastern District of Pennsylvania from 1994 to 2005 and has been employed as a
mediator by JAMS since that time. See ECF No. 126, at 2 & Exhibit B.
3
  Austin counsel has now confirmed in writing that, in addition to not consulting with KM before filing the
Motion to Reschedule the Rule 16 Conference (Calhoun, ECF No. 120), Plitt/Oxman did not consult or
serve KM with its purported Notice of Intent To File Motion For Sanctions.

                                                    4
      Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 10 of 23




        The Calhoun case brings similar claims alleging that InventHelp’s business structure is a

sham intended to defraud aspiring inventors for services that InventHelp never intended to provide.

Calhoun, ECF No. 56, SAC ¶¶ 8, 32, 36, 304, 320. It asserts claims under the AIPA and for breach

of contract, but also names additional defendants and includes claims that do not focus on

misrepresentations regarding the InventHelp Data Bank itself. The Calhoun action instead focuses

on the disclosures that § 297(a) of the AIPA requires and the allegation that InventHelp created

false 60-day licensing agreements that it presented to its clients to falsely inflate § 297(a)’s

mandatory disclosure numbers which are then distributed to potential InventHelp customers. See

Austin Motion to Attend R. 16 Conf., Calhoun, ECF No.116, at ¶¶ 30-31. 4

        B.       The Mediation Of The Related Cases

        As a result of Austin counsel’s substantial efforts, BMPC and defense counsel K&L Gates

recently agreed to proceed to mediation on June 4, 2020. BMPC invited Plitt/Oxman and KM to

attend. As Austin counsel previously apprised the Court, one of the key goals of the first day of

mediation was to address the financial condition of InventHelp (both generally and specifically



4
  Calhoun also alleges that InventHelp: (a) advertises on its website that certain companies are included in
the InventHelp Data Bank when they are not; (b) uses bait-and-switch tactics to upsell clients from the
initial low cost promotion contract (known as a Basic Information Package or “BIP”) to the more expensive
Submission Agreement (that includes an optional suite of added services); (c) induces potential customers
to sign the Submission Agreement by misrepresenting the terms of payment obligations; and (d) employs
intimidation and threats to collect debts from inventor clients owed under those Submission Agreements.
Calhoun also asserts claims against patent attorneys, Frost Associates and Attorney Thomas Frost, related
to their involvement with InventHelp and its patent referral services, alleging that the patent attorneys
created misleadingly hopeful patent search results and reports that were intended to induce plaintiffs and
class members to purchase InventHelp’s Submission services. The undersigned counsel are concerned that
the Calhoun approach forecasts the inexperience of Plitt/Oxman in the area of consumer class actions and
their lack of knowledge and experience regarding the applicable law, especially as it pertains to class
certification. For example, the allegations in Calhoun unnecessarily contain a sprawling hodgepodge of
individualized facts and oral communications highlighted within more than 400 paragraphs of disjointed
allegations ranging, for example, from the fact that InventHelp defendants falsely told consumers during
initial meetings that their ideas are novel and marketable to induce them to purchase the full suite of services
it offers (Calhoun SAC, ¶ 11), and deliberately generated fake paperwork to send to clients to create the
impression that InventHelp is working on their behalf when it is not (Calhoun SAC, ¶ 32).

                                                       5
     Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 11 of 23




due to the Coronavirus Pandemic), as that issue weighs among the factors that a court must

consider when evaluating the fairness, reasonableness, and adequacy of any class action settlement

against the attendant risks of litigation. Austin Plaintiffs’ Motion for Leave to Attend Rule 16

Conference. Calhoun, ECF No. 116 at 6, ¶ 15.

       As is typical in complex class action cases, the mediation lasted into the evening (but only

approximately 11 hours). On June 5, 2020, the Austin plaintiffs and InventHelp filed a Joint Status

Report reporting that the mediation did not result in a settlement but that the parties made some

progress and scheduled a second session for July 2, 2020; and further, that Calhoun counsel had

been consulted and agreed regarding the postponement of the Rule 16 conference. Calhoun, ECF

No. 118. After reviewing this information, the Court rescheduled the Rule 16 conference in

Calhoun for July 8, 2020. Calhoun, ECF No. 119.

       On the following Tuesday, June 9, 2020, Plitt/Oxman filed their Motion to Reschedule the

Rule 16 Conference (Calhoun, ECF No. 120). The Court declined Plitt/Oxman’s request to

reinstate the previously denied motions to consolidate and appoint them as lead counsel but said

counsel could refile or file anew those motions after which a briefing schedule would then be

established for responses. Calhoun, ECF No. 124. The Court declined to reschedule the Rule 16

conference and permitted the parties in Austin to proceed with the July 2 mediation with Judge

Welsh. Calhoun, ECF No. 129.

       In the estimation of BMPC, Kirby McInerney is a sophisticated and reputable New York

law firm with class action experience. The lawyers from KM participated in the parties’ pre-

mediation and mediation discussions and are first-hand witnesses to Plitt/Oxman’s conduct and

know the falsity and absurdness of Plitt/Oxman’s allegations. They know that Plitt/Oxman’s

allegation of collusion between BMPC, K&L Gates, and the Mediator, Judge Welsh, is silly and



                                                6
       Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 12 of 23




has no basis in reality. KM’s withdrawal yesterday from its relationship with Plitt/Oxman and from

the Calhoun case entirely speaks volumes.

III.    ARGUMENT

        A.     Legal Standard For Appointment Of Interim Lead Class Counsel

        FED. R. CIV. P. 23 (g)(1) sets forth the factors a court must consider in appointing class

counsel, including:

        1. The work counsel has done in identifying or investigating potential claims;

        2. Counsel’s experience in handling class actions, other complex litigation, and claims of
           the type asserted in the action;

        3. Counsel’s knowledge of the applicable law; and

        4. The resources counsel will commit to representing the class.

FED. R. CIV. P. 23(g)(1)(A)(i)-(iv). Rule 23(g)(1)(B) also allows a court to “consider any other

matter pertinent to counsel’s ability to fairly and adequately represent the interest of the class”

when appointing class counsel, as well to “order [pursuant to Rule 23(g)(1)(C)] potential class

counsel to provide information on any subject pertinent to the appointment….” And, “[i]f more

than one adequate applicant seeks appointment, the court must appoint the applicant best able to

represent the interests of the class.” FED. R. CIV. P. 23(g)(2).

        Rule 23(g)(3) authorizes a court to designate interim lead class counsel to act on behalf of

a putative class before determining whether to certify the action as a class action, and in that

situation the same requirements in appointing class counsel when a court certifies a class would

apply. See Michelle v. Arctic Zero, Inc., No. 12CV2063-GPC NLS, 2013 WL 791145, at *2 (S.D.

Cal. Mar. 1, 2013) (“While Rule 23(g)(1) applies to class counsel and does not address interim

class counsel, courts look to Rule 23(g)(1) factors to appoint interim class counsel.”). This includes

evaluating whether the proposed counsel will fairly and adequately represent the interests of the


                                                   7
     Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 13 of 23




class. Smith v. State Farm Mut. Auto. Ins. Co., 301 F.R.D. 284, 288 (N.D. Ill. 2014) (citing Fed.

R. Civ. P. 23(g)(2), (4)).

       Given the present circumstances in which (a) the Austin Plaintiffs and InventHelp are now

engaged in a continuing ADR process and mediation aimed at globally resolving the issues

presented by the Related Actions; (b) Plitt/Oxman unilaterally withdrew from participating in that

process (against the interests of the proposed classes); (c) Plitt/Oxman regrettably and needlessly

attempted to weaponize the ADR process to gain a leg up on trying to be appointed as lead counsel,

and continues its course of making false statements and drawing absurd “inferences”; (d)

Plitt/Oxman lack the requisite consumer class action experience to adequately litigate and

represent the proposed classes; and (e) Plitt/Oxman’s own co-counsel KM thought it imperative to

withdraw yesterday from its relationship with Plitt/Oxman (after only serving as co-counsel for

less than three months), there is an immediate and urgent need for the Court to designate interim

class counsel to protect the interests of the putative class members in the Related Actions. See

Tolmasoff v. Gen. Motors, LLC, No. 16-11747, 2016 WL 3548219, at *9 (E.D. Mich. June 30,

2016) (appointing interim class counsel where competing cases “may follow” and “the Court

believe[d] that it would be beneficial to formally identify the counsel responsible, at this pre-

certification stage, for protecting the interests of the putative class members”); Roe v. Arch Coal,

Inc., No. 4:15-CV-1026 (SNLJ), 2015 WL 6702288, at *3 (E.D. Mo. Nov. 2, 2015) (appointing

interim class counsel because the litigation “would benefit from designated interim class counsel

for efficient case management.”).

       Messrs. Carson and Kahana are well-qualified to serve as Interim Lead Class Counsel and

have demonstrated that they have and will continue to advocate in the best interests of the class

members. Their appointment comports with the purpose of Rule 23(g)(3). Appointing Messrs.



                                                 8
      Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 14 of 23




Carson and Kahana will “clarif[y] responsibility for protecting the interests of the class[] during

precertification activities, such as making and responding to motions, conducting any necessary

discovery, moving for class certification, and negotiating settlement.” MANUAL      FOR   COMPLEX

LITIGATION § 21.11 (4th ed. 2004). Messrs. Carson and Kahana are the attorneys best able to

represent the interests of the class.

        B.      BMPC Conducted An Extensive Investigation Into The Facts And
                Circumstances Relating To InventHelp’s Invention Promotion Services

        Mr. Kahana began investigating InventHelp in the late summer and/or early fall of 2018

after having been referred an InventHelp customer by another attorney in Colorado. Mr. Kahana

initiated a general due diligence investigation into InventHelp’s background, practices, track

record, and business structure, which included an interview of the proposed client and review of

the client’s documents. See Austin Motion to Attend R. 16 Conf., Calhoun, ECF No.116, at ¶ 21.

        After concluding the litigation was meritorious, Mr. Kahana discovered two pending class

cases against InventHelp: (a) Zanotti, et al. v. Invention Submission Corp., et al., No. 7:18-cv-

05893-NSR (S.D.N.Y), a case filed by Plitt/Oxman in New York state court on January 24, 2018

on behalf of Julie Zanotti, Ronese Brooks, and Sherry Porter, that had been removed to the

Southern District of New York; and (b) Calhoun, which was filed in the Eastern District of

Pennsylvania (at No. 2:18-cv-01022) on June 1, 2018 with Ms. Plitt and Mr. Oxman listed as being

“of counsel” (Calhoun, ECF No. 1), that was transferred to this Court on August 8, 2018 (Calhoun,

ECF No. 11). Mr. Kahana was concerned about the manner in which Plitt/Oxman were litigating

the Calhoun and Zanotti matters as well as the simultaneous prosecution of Zanotti and Calhoun

in different courts. Id., Calhoun, ECF No. 116, ¶¶ 22-23.

        BMPC continued its investigation, including by having a vendor post a webpage so that

BMPC could hear from additional customers and evaluate their experiences. Since the webpage


                                                9
      Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 15 of 23




was created, BMPC has been contacted by over 1,000 potential class members, many of whom

have requested BMPC’s representation, and if given the choice, would prefer Mr. Carson and Mr.

Kahana to be appointed as interim lead class counsel. Id., Calhoun, ECF No. 116, ¶ 24. After

hundreds of hours of interviews and additional work, the retention and payment of a private

investigator, and substantial research into the facts and law, the Austin Plaintiffs filed their

complaint on October 25, 2019, relying on BMPC’s extensive knowledge and experience

prosecuting consumer class actions, to plead claims that BMPC believed would be successful as

class claims. The Austin lawsuit was also filed after Austin counsel met in person with InventHelp

counsel and its client, Robert Susa, to better understand InventHelp’s stance regarding the claims. 5

        C.      Messrs. Carson And Kahana Are Experienced Consumer Class Attorneys

        Mr. Carson is a Managing Shareholder and member of the Executive Committee at BMPC.

He is qualified to serve as Interim Lead Class Counsel based on his history of successfully

prosecuting complex consumer class actions and his involvement in this matter. Below are just a

few examples of consumer cases in which Mr. Carson has been appointed as lead or co-lead class

counsel: 6

        i) Allergan BIOCELL Textured Breast Implant Products Liability Litigation, No. 2:19-
           md-02921, MDL No. 2921 (D.N.J.). Mr. Carson was recently appointed as Co-Lead
           Counsel in this nationwide MDL class action/mass tort litigation pending in the District
           of New Jersey against medical device manufacturer Allergan.



5
  As previously noted, Austin counsel contacted Ms. Plitt after filing the case to try and work cooperatively.
Ms. Plitt informed Austin counsel on January 6, 2020 that she was possibly interested in working together
but wanted to wait until the Court decided the pending motion by InventHelp to dismiss the Calhoun
plaintiffs’ Second Amended Complaint. BMPC reached out again to Ms. Plitt to discuss the joint
prosecution of the cases, and Ms. Plitt confirmed a call for April 2, 2020. However, with no advance notice
to BMPC, Ms. Plitt on April 1, 2020 – one day before the scheduled telephone conference – filed her motion
for consolidation and appointment as co-lead counsel with KM who had just entered its appearance that
same day.
6
   See Shanon J. Carson Bio, available at https://bergermontague.com/attorneys/shanon-j-carson/ for
additional information regarding Mr. Carson’s class action experience.


                                                     10
     Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 16 of 23




       ii) Beckett v. Aetna, Inc., No. 17-cv-03864 (E.D. Pa.). Mr. Carson served as Co-Lead
           Counsel in this case that involved the public disclosure of patient HIV information. It
           was alleged that Aetna mailed letters to 12,000 insureds with the insureds’ HIV
           medication information visible through a large transparent window on the envelope,
           and that the HIV information was accessible to third parties such as family members,
           roommates, neighbors, and mail carriers. The case settled in 2018 within only a few
           months after it was filed, resulting in a non-reversionary $17 million cash fund plus
           significant non-monetary relief. Each class member received an automatic payment of
           $500 without being required to fill out a claim form, and class members were also
           allowed to submit claims for up to $20,000 for financial or non-financial harm resulting
           from the disclosure.

       iii) In re CertainTeed Fiber Cement Siding Litigation, MDL No. 2270 (E.D. Pa.). Mr.
            Carson served as Co-Lead Counsel and obtained final approval of a non-reversionary
            cash settlement of over $103 million in this MDL product liability class action
            concerning CertainTeed Corporation’s allegedly defective fiber cement siding, on
            behalf of a nationwide class.

       iv) Citibank Force-Placed Insurance Litigation, Nos. 5:12-cv-00820, 1:13-cv-353
           (N.D.N.Y.). Mr. Carson served as Co-Lead Counsel and obtained a settlement valued
           at $110 million in this consolidated class action on behalf of nationwide classes of
           borrowers whose mortgage loans were serviced by Citibank or CitiMortgage and who
           were force-placed with hazard, flood, or wind insurance by Citi.

       v) Arnett v. Bank of America, N.A., No. 3:11-cv-1372 (D. Or.). Mr. Carson served as Co-
          Lead Counsel and obtained a non-reversionary cash settlement of $31 million on behalf
          of a nationwide class of borrowers whose mortgage loans were serviced by Bank of
          America and who were force-placed with flood insurance.

       Mr. Kahana is a shareholder at BMPC and is qualified to serve as Interim Lead Class

Counsel due to his history of successfully prosecuting numerous complex consumer class actions

and his involvement in this matter. For example, Mr. Kahana has served as lead or co-lead class

counsel in the following cases:

       i) Ormond v. Anthem, Inc., et al., No. 1:05-cv-01908 (S.D. Ind. 2012). Mr. Kahana served
          as Co-Lead Class Counsel and achieved a settlement of $90 million for breach of
          fiduciary duty and negligence claims (certified for trial in 2009) on behalf of a class of
          former policyholder-members of Anthem Insurance Companies, Inc. alleging the class
          was paid insufficient cash compensation in connection with Anthem’s conversion from
          a mutual insurance company to a publicly owned stock insurance company (a process
          known as “demutualization”). 7
7
 See Peter R. Kahana Bio, available at https://bergermontague.com/attorneys/peter-r-kahana/ for judicial
praise regarding his efforts in Ormond (quoting Amended Final Order Approving Class Settlement, ECF

                                                  11
     Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 17 of 23




        ii) Spencer, et al. v. The Hartford Financial Services Group, Inc., et al., 256 F.R.D. 284
            (D. Conn. 2009). Mr. Kahana achieved a settlement of $72.5 million in this class action
            against The Hartford and its affiliates on behalf of a class of personal injury and
            workers compensation claimants for the Hartford’s alleged deceptive business
            practices in settling these injury claims for Hartford insureds with the use of structured
            settlements. 8

        iii) Nationwide Mutual Insurance Company v. O’Dell, et al., Circuit Court of Roane
             County, W. Va., Civ. Action No. 00-C-37. Mr. Kahana achieved a settlement of $75
             million in this case asserting claims for breach of contract, Unfair Trade Practices Act
             and insurance bad faith tort claims on behalf of a class of West Virginia automobile
             policyholders (certified for trial in 2007) alleging that Nationwide Mutual Insurance
             Company failed to properly offer and provide them with state-required optional levels
             of uninsured and underinsured motorist coverage.

        iv) Bergonzi v. CSO, No. C2-4096 (D.S.D.). Mr. Kahana achieved a settlement in 2004 for
            $20 million on behalf of a class of cancer victims alleging that their insurer refused to
            pay for health insurance benefits for chemotherapy and radiation treatment. For his
            efforts in regard to this case, Mr. Kahana was named a recipient of the American
            Association for Justice’s Steve J. Sharp Public Service Award.

        v) Mr. Kahana was a member of the trial team that prosecuted In re Exxon Valdez. No.
           2:90-MC-00789 (D. Alaska). In connection with this case, Mr. Kahana was selected
           among other co-lead class counsel in 1995 to share the Trial Lawyer of the Year Award
           by the Public Justice Foundation.

        A sampling of additional consumer class cases where BMPC attorneys in the Consumer

Department chaired by Mr. Carson have recently been appointed to leadership roles include:

        i) In re JUUL Labs, Inc., Marketing, Sales Practices, and Products Liability Litigation,
           No. 19-md-02913 (N.D. Cal.). BMPC serves as a member of the steering committee in
           this broad-ranging MDL involving claims against Juul related to its sale and marketing
           of Juul vaping devices and its misrepresentations regarding Juul’s vaping devices’
           potency and addictiveness. The case is ongoing.

        ii) In re: American Medical Collection Agency, Inc. Customer Data Security Breach
            Litig., No. 19-md-02904 (D.N.J.). BMPC currently serves on the Court-appointed
            Plaintiffs’ Steering Committee in the Quest Diagnostics track, which is the largest track
            in the coordinated MDL proceedings. In this class action, computer hackers stole
            confidential information including Social Security numbers, medical information, and

No. 780, 10), in addition to judicial praise for other class cases on which Mr. Kahana has significantly
participated.
8
  For judicial praise regarding Mr. Kahana’s efforts in Spencer, see id (quoting Final Approval Hearing
Transcript, dated September 21, 2010, ECF No. 243, Tr. 66:7-17, 67:12-68:4, & 71: 15-2).

                                                  12
     Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 18 of 23




            other sensitive information of over 20 million patients of various medical labs. The
            case is ongoing.

       iii) In re: Experian Data Breach Litig., No. 15-cv-01592 (C.D. Cal.). BMPC served on the
            Plaintiffs’ Steering Committee in this data breach class action in which computer
            hackers stole 15 million Social Security numbers and related personal information from
            a Big-Three credit reporting agency. The case settled in 2019 for benefits valued at
            over $170 million. Settlement benefits included two years of free credit monitoring and
            identity theft insurance; reimbursement of out-of-pocket costs and lost time; and
            various injunctive measures.

       D.      Mr. Carson And Mr. Kahana Are Well Versed In The Relevant Law

       “Experience and knowledge of the law is of the utmost importance when determining lead

counsel.” Outten v. Wilmington Tr. Corp., 281 F.R.D. 193, 200 (D. Del. 2012); see also In re

Terazosin Hydrochloride Antitrust Litig., 220 F.R.D. 672, 702 (S.D. Fla. 2004) (the “most

persuasive” factors in choosing lead counsel may be proposed counsel’s “experience in, and

knowledge of, the applicable law in this field”). Mr. Carson and Mr. Kahana have practiced class

action law for decades and handled complex matters and pressed claims successfully through class

certification and to settlement. The qualifications and experience of proposed Interim Lead Class

Counsel are detailed in the BMPC Firm Resume attached hereto as Exhibit 1).

       E.      BMPC Has The Resources To Properly Prosecute This Case

       BMPC is willing and able to expend the resources necessary to ensure the vigorous

prosecution of Plaintiffs’ and the class’s claims. BMPC has a lengthy record of success leading

complex consumer class action cases against some of the largest and richest corporations in the

world. This case is no different. BMPC is a top-tier plaintiffs’ class action and complex litigation

law firm, that has been a pioneer in the use of class actions in the United States. See Austin Motion

to Attend R. 16 Conf., Calhoun, ECF No.116, at ¶ 18 (BMPC is frequently highly ranked by U.S.

News in their annual “Best Law Firms” report and other nationally recognized publications).

BMPC currently employs over 65 attorneys and a large support staff.


                                                 13
      Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 19 of 23




        F.      Plitt/Oxman Are Not Qualified To Adequately Represent The Class

        The Court should not appoint Plitt/Oxman as interim class counsel. They have revealed

their inadequacy by, among other things, making false statements to the Court and in Ms. Plitt’s

recent declaration served on the parties; including about BMPC, K&L Gates, and the mediator,

Judge Welsh. Unfortunately, while there is still time for Plitt/Oxman to recant and withdraw their

false statements, 9 based on a telephone conference this morning the undersigned counsel believes

that Plitt/Oxman will continue its sad campaign of false “inferences.” Both the Austin Plaintiffs

and InventHelp responded (Calhoun, ECF No. 125 & 126), each separately pointing out the

misrepresentations. Austin counsel will not plow old furrows here and incorporate their response

to the rescheduling motion as if fully set forth herein. In sum, Plitt/Oxman has shown zero interest

in working cooperatively with others, including its own co-counsel KM (as demonstrated by KM’s

withdrawal yesterday). 10

                1.       The Austin Complaint By Design Does Not Copy Calhoun

        Plitt/Oxman’s previously filed motion to appoint itself as lead counsel incorrectly stated

that the Austin Complaint is a copycat of the Calhoun Complaint. This is not true. The Court

already addressed some of the differences between these cases (see Austin, ECF 24 at 2-4). The

Austin complaint does not relate identical facts, allege identical counts, plead an identical class

definition, or bring claims against the same set of defendants as Calhoun. Ms. Plitt even chides




9
   Pennsylvania Rule of Professional Conduct 3.1 (“Meritorious Claims and Contentions”) states that a
lawyer “shall not…assert or controvert an issue [in a proceeding], unless there is a basis in law and fact for
doing so that is not frivolous….”, while Rule 3.3 (“Candor Toward the Tribunal”) states that a lawyer “shall
not knowingly: (1) make a false statement of material fact or law to a tribunal or fail to correct a false
statement of material fact or law previously made to the tribunal by the lawyer…or (3) offer evidence that
the lawyer knows to be false.”
10
   Moreover, regarding Plitt/Oxman’s allegations, they know full well that all other participants (including
the mediator) are barred from disclosing mediation communications but as stated previously, these
communications have been collected and can be shown to the Court in camera if that becomes necessary.

                                                     14
      Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 20 of 23




Austin counsel for not copying Calhoun, criticizing Austin counsel for not including Universal

Payment Corporation as a defendant, not suing individual patent attorneys, or including Robert

Susa, president of each of the InventHelp entities, as an individual defendant. Calhoun, ECF No.

99-2, at 7. Ms. Plitt claims that the Calhoun SAC’s allegations “are far more robust” because the

Calhoun SAC, “asserts more claims against more defendants.” Calhoun, ECF No.99-2, at 19.

Putting aside the fact that quantity is never a substitute for quality, it is manifest through her own

words that Ms. Plitt has effectively conceded that Austin does not copy Calhoun. Ironically,

Plitt/Oxman also felt the need to file the Miclaus case that overlaps the allegations filed in Austin.

        The fact is that after nearly two full years of litigating multiple rounds of Rule 12(b)(6)

motions, the Calhoun case is no further along than Austin even though the latter was filed only

eight months ago. This does not include time spent by Plitt/Oxman litigating the virtually identical

but even earlier filed Zanotti case that was recently dismissed on June 2, 2020 without prejudice.

Zanotti, ECF No. 156. Nobody would say that Plitt/Oxman’s model is one of efficiency.

                2.       Plitt/Oxman Appear To Have Never Been Appointed as Lead Counsel
                         In Any Consumer Class Action Case

        Plitt/Oxman recognized their lack of class action experience when they brought KM into

the case on the day they filed their previous motion to appoint. That motion candidly spoke more

about KM’s class action experience than their own, since Plitt/Oxman have little experience in this

specialized practice area. See Calhoun, ECF No. 99-2, at 12-15. 11 Now, Plitt/Oxman’s plan has




11
   According to Westlaw Analytics, attached as Exhibit 2, Ms. Plitt has been counsel in a total of five class
actions, three of which are the current InventHelp cases, Calhoun, Zanotti (No. 7:18-cv-05893-NSR
(S.D.N.Y)) and Miclaus (No. 2:20-cv-00681-CB (W.D. Pa.)). In 2004, Ms. Plitt represented the defendant
in Caltagirone v. New York Community Bancorp Inc., et al., No. 1:04-CV-04872 (E.D. N.Y.). Ms. Plitt was
also on the defendants’ side in Abramsky, et al. v. Alstam, SA, et al., No. 1:03-CV-06595 (S.D.N.Y.). The
same Westlaw Analytics states that Ms. Plitt represented plaintiffs in just 12% of her cases. Id. She thus
appears to lack experience in the field. See also Lex Machina report attached hereto as Exhibit 3, also
confirming that Ms. Plitt has limited consumer class action experience.

                                                     15
     Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 21 of 23




backfired because based on Plitt/Oxman’s conduct, KM has withdrawn from the case. In short,

Plitt/Oxman lack the consumer class action experience to be appointed as lead counsel over the

Related Actions.

               3.      Ms. Plitt Engaged In Deception By Falsely Representing Herself

       BMPC has sponsored an investigative webpage related to this case since March 14, 2019.

Since the website went live, BMPC has been contacted by over 1,000 potential class members.

BMPC has now realized that, unbeknownst to the firm, BMPC was also contacted directly by Ms.

Plitt, masquerading as a potential client. Specifically, on April 9, 2019, Ms. Plitt contacted BMPC

through its website using the last name Koudjis. As Ms. Plitt attested in her declaration to the

original motion for interim co-lead class counsel appointment, she “filled out the form provided

using a personal email address” (Calhoun, ECF No. 99-3, ¶ 9).

       In response to Ms. Plitt filling out the online form (using the last name Koudjis), BMPC

intake analyst Devona Thomas sent her a follow up email on April 9, 2019. Ms. Thomas addressed

her email to Ms. Koudjis, the alias Ms. Plitt used when she filled out the form. Ms. Plitt’s

Declaration attaches a redacted version of the email Ms. Thomas sent in response to Ms. Plitt’s

website submission (using the last name “Koudjis”). The original, unredacted email response is

attached as Exhibit 4. It shows that Ms. Plitt’s form was not only submitted under the alias of “Julie

Koudijs,” but also that in contacting BMPC, Ms. Plitt (using the last name “Koudjis”) falsely stated

that “I was scammed by InventHelp and i [sic] want to be part of the lawsuit. Please call me at

646-352-2422.”

       On May 2, 2019, in response to Ms. Plitt’s (using the last name “Koudjis”) claim that she

was personally impacted by Inventhelp’s conduct and that she wished to be contacted so she could

participate in the lawsuit, a BMPC intake analyst called Ms. Plitt (using the last name Koudjis).

The records from the call show that Ms. Plitt continued to falsely pretend to be a class member.
                                                 16
      Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 22 of 23




Ms. Plitt (using the last name Koudjis) never revealed that she was in fact the attorney for plaintiffs

in Calhoun and was not actually someone who had been “scammed by InventHelp.” Had Ms. Plitt

truthfully identified herself as an attorney in Calhoun, an attorney from BMPC would have

immediately contacted her to discuss her concerns.

        Ms. Plitt’s conduct was in clear violation of the rules of professional conduct, which clearly

prohibit the use of deception in the practice of law. See PA ST RPC Rule 4.1. (“In the course of

representing a client, a lawyer shall not…knowingly make a false statement of fact or law to a

third person.”). Ms. Plitt’s conduct also violated the website’s terms and conditions, to which she

had expressly agreed. 12

        In addition to being substantively unethical, the timing of Ms. Plitt’s deceptive conduct

also undermines her claim that there was something improper about the website BMPC sponsored.

Ms. Plitt did not contact anyone to complain about the site using her real identity until

approximately six and a half months after she contacted BMPC through the site falsely claiming

to be a class member in need of assistance. On October 28, 2019, nearly six and a half months after

she contacted the site using the last name Koudjis, Ms. Plitt contacted classaction.org (not BMPC),

asking that classaction.org take down the link to the Calhoun complaint. Id. Classaction.org


12
  The website provides the following, in pertinent part:
        6. Eligibility and Accuracy of User Information
        You must be at least 18 years of age to use the Site and the Service. Our website and
        services are for residents of the United States only. If you live outside the United States,
        please do not use our website or services. Any person suspended or removed from use of
        the Service for any reason may not access the Site or otherwise use the Service. In
        consideration of your use of the Service, you agree to:
             1. Provide true, accurate, current and complete information about yourself
                 when completing a contact, registration or any other type of form; and
             2. If you provide any information that is untrue, inaccurate, not current or incomplete,
                 or S4 has reasonable grounds to suspect that such information is untrue, inaccurate,
                 not current or incomplete, S4 has the right to refuse any and all current or future
                 use of the Service (or any portion thereof).
See https://www.classaction.org/terms-of-use (emphasis added).


                                                     17
      Case 2:18-cv-01022-CB-PLD Document 135 Filed 06/25/20 Page 23 of 23




removed the link to the Calhoun complaint which within 24 hours’ notice of Ms. Plitt’s complaint.

Rather than masquerading as a class member in an apparent attempt to gather information about

BMPC’s investigation, Ms. Plitt could have simply been truthful about her identity and requested

a change to the site in the Spring 2019. Instead, Ms. Plitt did nothing for approximately six-and-a-

half months. Ms. Plitt’s Declaration, however, omits this history, omitting both her use of an

artifice to gain information, as well as information about the length of time when she was aware

of the site and did nothing. In addition to lacking experience and making false statements,

Plitt/Oxman’s use of deception and her lack of candor to the tribunal about these important facts

make the firm inadequate to lead the Related Actions.

IV.    CONCLUSION

       Based upon the foregoing, the Austin Plaintiffs respectfully request that the Court appoint

Shanon J. Carson and Peter R. Kahana of BMPC as Interim Lead Class Counsel.

       Dated: June 25, 2020                                  Respectfully submitted,




                                                     /s/ Shanon J. Carson

                                                     Shanon J. Carson
                                                     Peter R. Kahana
                                                     Amanda Trask
                                                     BERGER MONTAGUE PC
                                                     1818 Market Street, Suite 3600
                                                     Philadelphia, PA 19103
                                                     Tel: (215) 875-3000
                                                     Fax: (215) 875-4604
                                                     scarson@bm.net
                                                     pkahana@bm.net
                                                     atrask@bm.net




                                                18
